The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone conversation with Attorney Lemond on 03/11/2021.
The application has been amended as follows: 
1.    (Currently Amended) A method for preparing a surface for direct-bonding during a microelectronics fabrication process, comprising:
overfilling cavities and trenches in a dielectric surface with a temporary filler, wherein the dielectric surface comprises an oxide layer, wherein the oxide layer comprises a layer of silicon oxide and the temporary filler comprises silicon nitride, and wherein the oxide layer and the temporary filler are 
applying the CMP process to the temporary filler to planarize the temporary filler down to the dielectric surface; and
applying an etchant to the temporary filler to remove 
5.    (Currently Amended) A method, comprising:
preparing a dielectric surface of a wafer or die for direct-bonding during a microelectronics fabrication process, wherein the dielectric surface comprises an oxide layer;
masking the dielectric surface with a resist material for etching a cavity in the dielectric surface;
etching the cavity in the dielectric surface with a first etchant; stripping the resist material from the dielectric surface;
overflowing the cavity with a temporary filler to preserve edges of the cavity during a chemical-mechanical planarization (CMP) process, wherein the oxide layer comprises a layer of silicon oxide and the temporary filler comprises silicon nitride, and wherein the oxide layer and the temporary filler are 
applying the CMP process to planarize the temporary filler down to an interface between the temporary filler and the dielectric surface; and
removing 
Claims 1, 3-5, 7-9 and 24-30 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 and 5, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method, comprising: 
wherein the oxide layer comprises a layer of silicon oxide and the temporary filler comprises silicon nitride, and wherein the oxide layer and the temporary filler are indistinguishable to a CMP process such that the CMP process has a 1:1 selectivity to the temporary filler as to the oxide layer with respect to both a chemical component of the CMP process and a mechanical component of the CMP process;
The allowed claims 3-4, 7-9 and 24-30 each depend on independent claim 1 or 5, and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817